Appellants appeal from identical orders entered in the municipal court of Chicago. Two of the cases were filed against appellant Sayers and two against appellant Thomson. Quasi-criminal complaints of the city of Chicago against each of the appellants charged him with unlawfully keeping, owning, operating and using or causing to be used, in a certain building, (describing it,) a certain slot machine, in violation of section 191-5-CC, Revised Code of the city of Chicago. The People filed an information against each of the appellants charging them with unlawfully keeping a building, (describing it,) for the purpose of storing slot machines, in violation of section 3 of the act to prohibit the use of slot machines. Ill. Rev. Stat. 1943, chap. 38, par. 343. *Page 569 
Appellants filed separate motions, supported by affidavit, to suppress the evidence and for an order directing the police officers of the city to return the machines to them, alleging that the ordinance and the State law authorizing seizure were unconstitutional. These motions were denied and in the order of denial, upon the insistence of counsel for appellants, the court included an order confiscating the machines. Thereupon the Peoplenolle prossed the information brought against the appellants under the statute and the city took a nonsuit in the cases against appellants brought under the city ordinance.
Appellants have brought the cases here on direct appeal, asserting that the confiscation order was entered under an invalid ordinance, and also that section 2 of the act to prohibit slot machines (Ill. Rev. Stat. 1943, chap. 38, par. 342,) authorizing seizure of slot machines not in use, is unconstitutional. This latter claim has been disallowed. This court has sustained the validity of this section of the statute in Frost v. People, 193 Ill. 635, and in Bobel v. People,173 Ill. 19, where its validity was attacked on similar grounds. There is therefore no debatable ground for the alleged invalidity of said section 2, and asserting its invalidity does not raise a constitutional question giving this court jurisdiction on direct appeal.
Concerning the alleged invalidity of the ordinance under which seizure was made, it is sufficient to say that the suit based on the ordinance was dismissed and the validity of the ordinance is not before us. While the question is not raised, it is the duty of the court to refuse to take jurisdiction on direct appeal unless jurisdiction is shown by the record. There is no question in these cases giving this court jurisdiction on direct appeal, and the causes are, accordingly, transferred to the Appellate Court for the First District.
Causes transferred. *Page 570